Citation Nr: 1735127	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than September 20, 2005 for the award of service connection for coronary artery disease (CAD), status post coronary artery bypass grafting.

2.  Entitlement to an effective date earlier than March 16, 2009 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to November 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006, May 2009, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In its June 2006 rating decision, the RO granted entitlement to service connection for coronary artery disease (CAD), status post coronary artery bypass grafting.  The award of service connection was made effective September 20, 2005, the date the Veteran's claim was received by the RO.  On October 22, 2014, the RO mandated a special review of the Veteran's file to determine earliest effective date of claim for the award of service connection made pursuant to the holding in Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2016); see Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U.S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Later that same month, the RO issued an October 2014 rating decision indicating that the Veteran was not entitled to an earlier effective date for the grant of service connection for his CAD, status post coronary artery bypass grafting.  The Veteran filed a timely appeal of that rating decision.

In its May 2009 rating decision, the RO granted the Veteran's claim seeking entitlement to a TDIU.  The award of a TDIU was made effective March 16, 2009.  In November 2009, the Veteran filed a notice of disagreement (NOD) with the assigned effective date for the TDIU.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (VA Form 9) later that same month.  In February 2012, the Board denied the Veteran's claim seeking an earlier effective date for his TDIU.  The Veteran appealed the February 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court issued a Memorandum Decision, setting aside the Board's decision and remanding the matter to the Board for readjudication consistent with the Court's decision.  In January 2014, the Board remanded the Veteran's claim for additional development.  The requested development has been completed, and the claim has been returned to the Board for readjudication.

The issues of (1) entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure, and (2) entitlement to service connection for dementia, to include as secondary to posttraumatic stress disorder, have been raised by the record in an April 2017 Application for Disability Compensation and Related Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  VA first received a claim for service connection for an ischemic heart disease, specifically CAD, on September 20, 2005.

2.  The earliest possible effective date for the grant of service connection for CAD under the law is September 20, 2005, the date VA received the Veteran's claim for service connection.

3.  Prior to March 16, 2009, the Veteran was service-connected for the following: PTSD, rated 30 percent disabling; hypertension, rated 10 percent disabling; diplopia associated with post-operative residuals of a thyroidectomy, rated 10 percent disabling; CAD associated with hypertension, status post coronary artery bypass grafting, rated 10 percent disabling; post-operative residuals of thyroidectomy, rated 10 percent disabling; and a history of lumbosacral strain, residuals of a left fibula fracture, and post-operative herniorrhaphy and hydrocelectomy, all rated 0 percent disabling.

4.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of October 27, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, earlier than September 20, 2005, for the award of service connection for CAD, status post coronary artery bypass grafting, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2016).

2.  The criteria for a TDIU on an extraschedular basis from October 27, 2007, to March 16, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. § 3.400(o), 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA's duty to notify was satisfied by letters dated in October 2007 and February 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA also met its duty assist the Veteran.  VA obtained all relevant records and associated with the claims file.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

I.  Earlier Effective Date for CAD

Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by these laws and regulations.  See 38 C.F.R. § 19.5 (2016). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382   (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA"). 

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

In this case, the issue of entitlement to an earlier effective date for the grant of service connection for CAD was reevaluated by the RO in light of VA's special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816.

Specifically, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including an ischemic heart disease such as CAD.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2). However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(3) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816 (c)(4).

The record reflects that the Veteran served in Vietnam and was subsequently diagnosed as having CAD.  As such, he is a Nehmer class member.  In addition, his claim for disability compensation for CAD was pending between May 3, 1989 and August 31, 2010, the date on which the regulation became effective that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides.  Given this, pursuant to 38 C.F.R. § 3.816 (c)(2), the effective date of the award of service connection will be the later of the date such claim was received by VA or the date the disability arose.  Here, the Veteran filed a claim for service connection that was received by VA on September 20, 2005.  Service connection was granted in June 2006.  The date when his claim for benefits was received, here September 20, 2005, represents the earliest possible effective date for the grant of service connection for CAD under the law.  Moreover, the Board observes that there is no evidence of CAD associated with the claims file prior to the Veteran's claim in September 2005.

As explained, the earliest possible effective date for the grant of service connection for CAD under the law is September 20, 2005, the date VA received the Veteran's claim for service connection.  Accordingly, the Veteran's claim for an earlier effective date for the award of service connection for CAD must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Earlier Effective Date for TDIU

The Veteran contends that an effective date earlier than March 16, 2009, is warranted for the award of his TDIU.  

Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  But there must be evidence of unemployability. See Rice v. Shinseki, 22 Vet. App. 447, 453(2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1). 

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for an increased rating and the effective date rules for increased ratings apply to a claim for TDIU).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

The Veteran filed an initial claim for a TDIU on January 10, 2008.  He reported that he last worked in October 2001 as a police officer and that his service-connected PTSD prevents him from securing or following any substantially gainful occupation.  

In a May 2009 rating decision, the RO assigned a higher, 70 percent rating for PTSD, effective March 16, 2009.  Prior to that date, PTSD was rated as 30 percent disabling, and the Veteran's other service-connected disabilities were rated, as follows: hypertension (rated as 10 percent disabling, effective December 1, 1977); diplopia associated with post-operative residuals of a thyroidectomy (rated as 10 percent disabling, effective September 20, 2005); CAD associated with hypertension, status post coronary artery bypass grafting (rated as 10 percent disabling, effective September 20, 2005); post-operative residuals of thyroidectomy (rated as 10 percent disabling, effective December 23, 2005); as well as history of lumbosacral strain, residuals of a left fibula fracture, and post-operative herniorrhaphy and hydrocelectomy (rated as 0 percent disabling, effective December 1, 1977).  

As result of the RO's increase in the rating for PTSD effective March 16, 2009, the Veteran's combined evaluation was increased to 80 percent and TDIU was awarded, effective March 16, 2009.  The effective date of the award of a TDIU was thus based on the date the Veteran met the schedular requirements for a TDIU (see 38 C.F.R. § 4.16(b))-or, consistent with 38 C.F.R. § 3.400-the date entitlement to a TDIU arose.

A review of the record reveals that the Veteran did not, at any time before March 16, 2009, meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU.  Effective December 1, 1977, the Veteran's combined rating was 10 percent.  Effective September 20, 2005, his combined rating was 30 percent, and effective October 12, 2007, his combined rating was 50 percent.

Where the percentage requirements for a TDIU are not met, a total disability may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b). The Veteran's claim for a TDIU on an extraschedular basis must be submitted to the Director of Compensation Service for initial adjudication.  Id. 

In accordance with the Board's January 2014 remand instructions, the RO referred the Veteran's claim to the Director of Compensation Service for extraschedular consideration.  The Director was asked to evaluate whether the Veteran was entitled to a TDIU on an extra-schedular basis pursuant to the provisions of 38 C.F.R. 
§ 4.16(b) prior to March 16, 2009.

In a March 2017 administrative decision, the Director denied the Veteran's claim of entitlement to an earlier effective date for the grant of a TDIU, to include on an extraschedular basis.  In the decision, the Director found that the medical evidence of record did not support a finding of unemployability prior to March 16, 2009.  The Director noted that the Veteran was unemployed but concluded that the objective medical evidence of record prior to March 16, 2009 failed to establish that the Veteran was precluded from employment due to a service-connected disability.  The Director further observed that, although the Veteran experienced depression, sleep disturbance, and intrusive thoughts, which would impact his prior employment as a police officer, the record does not demonstrate that the Veteran was precluded from performing sedentary employment.  Moreover, the Director noted that prior to March 16, 2009, there was no evidence that the Veteran had been hospitalized for any significant periods of time due to his service-connected PTSD. 

The Board observes that, since the Veteran's claim of entitlement to a TDIU on an extraschedular basis, prior to March 16, 2009, was denied by the Director, the Board may address the merits of the Veteran's claim for an earlier effective date for the grant of a TDIU on an extraschedular basis prior to March 16, 2009.  See Bowling v. Principi, 15 Vet. App. 1 (2001) (holding that the Board does not have the authority to assign an extraschedular TDIU in the first instance); see also Wages v. McDonald, 27 Vet. App. 233, 239 (2015) (noting that the Director's decision is in essence the de facto decision of the AOJ and, as such, is not evidence; instead, it is simply a decision that is adopted by the RO and reviewed de novo by the Board).

Based on the evidence of record, the Board finds that the appropriate effective date for the award of the Veteran's TDIU is October 27, 2007, as it is first date in the record where it could be factually ascertained that his service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation.

In a private treatment record dated October 27, 2007, a licensed psychological associate reported the following:

[The Veteran's PTSD] symptoms have interfered significantly in his personal social and professional life.  His hypervigilance and hyperarousal have interfered with his ability to be consistently productive and reliable when working.  Because of his sleep problems, he has difficulty maintaining the levels of memory and concentration necessary to learn new skills.  Because of his hypervigilance, he is severely compromised in his ability to initiate or sustain work relationships.  Because of his isolating behaviors and his feelings of estrangement, he is also severely compromised in his ability to initiate or sustain social relationships.  Due to the severity and chronicity of his symptoms his prognosis for recovery is poor.

Based on these observations, the psychological associate assigned a Global Assessment of Functioning (GAF) score of 38 and opined that the Veteran was "permanently and totally disabled and unemployable" due to the severity of his PTSD symptoms.  

Moreover, a November 2007 VA examiner noted that the Veteran retired in 2001 "ostensibly due to medical problems (heart conditions, vision problems, etc.) . . . [and that] he was also stressed mentally, which likely contributed to mental conditions."  The examiner further noted that the Veteran's "PTSD symptoms (sleep disturbance, intrusive thoughts, etc.) and the stress of working led to vet's retirement in 2001."  As noted by the Court in its May 2013 Memorandum Decision, these records essentially appear to have raised an informal claim for an extra-schedular TDIU.

Based on a longitudinal review of the record, the Board finds that the Veteran's service-connected disabilities rendered him unemployable as of October 27, 2007, the first date of record where the medical evidence demonstrates that the Veteran was "permanently and totally disabled and unemployable."  The Board notes that the very question of entitlement to TDIU rating on an extraschedular basis prior to October 27, 2007, was addressed by the VA Director of Compensation Services, who concluded that the evidence did not support the contention that PTSD or any other service-connected disabilities were so exceptional or unusual, as to render the use of the regular rating schedule standards impractical.  As this issue has been considered by the Director in the first instance, the Board now has jurisdiction to consider the issue. 

Considering the evidence above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a finding that the Veteran was unable to secure or follow a substantially gainful occupation prior to March 16, 2009 (his current TDIU effective date), due to his service-connected PTSD.  The record is clear that the Veteran struggled with hypervigilance, hyperarousal, difficulty sleeping, and isolating behaviors.  Notably, his GAF score was 38 which denotes severe impairment.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has been unemployable since he was examined in October 2007.  Therefore, an earlier effective date of October 27, 2007 is warranted. 

The Board recognizes that at times, during the time frame between October 27, 2007 and March 16, 2009, the Veteran was noted to be only mildly impaired by his PTSD symptoms.  However, the record shows that these were only temporary improvements and that, overall, the Veteran's PTSD symptoms rendered him unable to maintain substantially gainful employment. 

In view of the foregoing, the Board finds that October 27, 2007, is the proper effective date for award of the Veteran's TDIU on an extraschedular basis, and this earlier effective date is granted.  However, under the applicable laws and regulations, there is no basis for finding an even earlier effective date.  The Board has considered the benefit-of-the-doubt rule in granting this benefit.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to September 20, 2005 for the grant of service connection for CAD, status post coronary artery bypass grafting, is denied.

An earlier effective date of October 27, 2007 for the award of a TDIU is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


